Judgment, Supreme Court, New York County (Ira Gammerman, J., and a jury), entered December 20, 1990, in favor of plaintiff and against defendant in the amount of $1,000,282.50, inclusive of interest and costs, is unanimously affirmed, with costs.
The record contains sufficient evidence for a factual finding that defendant’s malpractice was a substantial and proximate cause of plaintiff’s injuries. Plaintiff’s medical expert testified that the removal of excessive temporal lobe during the operation, in an attempt to get at the source of several recurring seizures, was medically unnecessary and caused plaintiff to develop hemiplegia and become permanently disabled. Defendant’s medical witnesses’ contrary opinion as to the cause of plaintiff’s injuries is not a ground for setting aside the verdict, either as a matter of law or as against the weight of the evidence (see, Furia v Mellucci, 163 AD2d 88, 89, lv denied 77 NY2d 803). Concur—Sullivan, J. P., Wallach, Smith and Rubin, JJ.